Citation Nr: 1203252	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-09 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan



INTRODUCTION

The Veteran served on active duty from May 1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2009 rating action in which the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri denied the benefit sought on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his tinnitus is related to noise exposure incurred during his active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  
The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for tinnitus, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the ruling of the United States Court of Appeals for Veterans Claims (Court) in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In accordance with 38 U.S.C.A. § 1154(a) VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In considering the evidence of record under the laws and regulations concerning direct and secondary service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  The Veteran maintains that he was exposed to engine room noise while serving as an engineman on board ships for the U.S. Coast Guard in service.  According to the Veteran, his military duties involved working near diesel engines, generators and evaporators; he was not provided with any form of hearing protection in service, and he has experienced ringing in his ears since this time.  See Statements submitted by the Veteran, dated in March 2009 and April 2009.  

The Veteran's DD Form 214 reflects that he served aboard the USCGC Cook Inlet (WAVP-384) and had one and a half years of sea service.  In addition, in the August 2009 rating decision, the RO conceded exposure to acoustic trauma in service and granted service connection for bilateral hearing loss.  Based upon this information and the Veteran's own reports of noise exposure, the Board agrees with this determination.  The question remains, however, whether the Veteran's reported tinnitus is related to the noise exposure in service.  

Despite the Veteran's report that he has experienced ringing in his ears since service, his service treatment records are silent for any complaints and diagnosis of or treatment for tinnitus.  On the May 1952 and November 1952 examinations conducted prior to his enlistment into the military, the clinical evaluation of his ears and drums was shown to be normal, and both whispered voice tests reflected a score of 15/15 in the right and left ear.  

The remainder of the Veteran's service treatment records are clear for any reports or findings of tinnitus, and the February 1955 separation examination shows the clinical evaluation of his ears and drums to be normal.  In addition, the whispered voice tests were also shown to be normal in both ears.  Thus, the service treatment records fail to establish the presence of a chronic disability in service.  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may also be warranted if the competent and credible evidence of record establishes that the disability was incurred in service.  

The Veteran has stated that his tinnitus is related to his military service and has been present since his time in the military.  Thus, he has alleged a continuity of symptomatology.  

In June 2009, the Veteran underwent a VA audiological evaluation, at which time he reported a history of noise exposure during his years in the military.  According to the examiner, the Veteran described his tinnitus as a "bilateral moderate cricket-like sound" and reported to have first noticed this sound in his ears twenty-five years prior.  Based on the audiological evaluation and the Veteran's reported statement, the examiner diagnosed the Veteran with tinnitus for VA purposes and determined that his tinnitus was not likely related to his military noise exposure given that he first noticed it twenty-five years ago - many years after service.  In the February 2010 VA medical opinion, the same examiner reiterated his previous conclusion and determined that it is unlikely that the Veteran's tinnitus is secondary to his service-connected bilateral hearing loss.  The examiner further noted that "it is not likely that tinnitus beginning thirty years after an event can be associated with that event."  

However, in his May 2010 substantive appeal, the Veteran indicated that he had actually informed the VA examiner that he had been experiencing tinnitus for at least twenty-five years "or more" and that "it has stead[i]ly gotten worse over the years." 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially, the Board finds that the Veteran's statements with respect to onset of tinnitus in service and continuity of symptomatology are credible.  Furthermore, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  Given these definitions, the Board finds that the Veteran is competent to relate a history of noise exposure during service as well as in-service and post-service tinnitus.  

Moreover, the fact that the Veteran has been diagnosed with sensorineural hearing loss adds to the credibility of his contention that his tinnitus is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the Board notes that here service connection for hearing loss was granted because the record showed that it was noise-induced, i.e., a result of his exposure to acoustic trauma during service.  

Accordingly, after carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds that the Veteran's current tinnitus cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  The Veteran reported a history of noise exposure in service and constant tinnitus since service in his March 2009 and April 2009 statements.  The Board concedes that the Veteran was exposed to acoustic trauma in service and finds his assertion that he has suffered from tinnitus since his years in the military to be credible.  Although the VA medical examiner opined that the Veteran's tinnitus is not likely related to service, it appears this opinion was based on the Veteran's statement that he first noticed a ringing sound in his ears twenty-five years prior.  However, according to the Veteran, he informed the examiner that he had experienced tinnitus for twenty-five years or more.  Furthermore, in statements submitted prior to the June 2009 examination, the Veteran indicated that he had experienced tinnitus since his in-service noise exposure.  In light of the Veteran's previous statements as well as his contention that he reported to have had tinnitus for twenty-five years or more during his VA examination, the Board concludes that the June 2009 and February 2010 VA opinions are of limited probative value.  
Furthermore, the cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  In other words, if a veteran has noise-induced hearing loss (as the Veteran here does as a result of his in-service acoustic trauma), that person is likely also to have noise-induced tinnitus.  Importantly, the Board has determined that the Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision.  

Thus, without reaching a determination as to whether the Veteran's tinnitus was caused or aggravated by his now service-connected hearing loss, the fact remains that the evidence for and against the claim for service connection for tinnitus on a direct basis is at least in approximate balance.  Based on this record, the Board finds that the Veteran's tinnitus is as likely as not the result of his noise exposure in service.  Again, and of particular importance in this regard is the fact that the Veteran's in-service acoustic trauma has been conceded.  Thus, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


